Citation Nr: 9921774
Decision Date: 08/03/99	Archive Date: 09/09/99

DOCKET NO. 93-07 472               DATE AUG 03, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office in St. Paul, Minnesota

THE ISSUES

1. Entitlement to an increased (compensable) rating for malaria.

2. Entitlement to service connection for headaches.

(The issue of whether new and material evidence has been submitted
to reopen a claim of entitlement to payment or reimbursement by VA
in connection with unauthorized medical services rendered the
veteran from October 1984 to May 1986 is the subject of a separate
disposition by the Board of Veterans' Appeals (Board)).

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from July 1948 to June 1950, and
from October 1950 to October 1951.

This case, as comprised of the two enumerated issues listed on the
title page, is before the Board on appeal from a September 1992
rating decision of the VA Regional Office (RO) in St. Paul,
Minnesota. The appeal was last before the Board in October 1995, at
which time it was remanded for further pertinent development.
Following completion, in part, of the requested development, A
Supplemental Statement of the Case was mailed to the veteran in
October 1998.

Thereafter, the appeal was returned to the Board.

The first issue listed on the title page will be addressed in the
decision below. Appellate consideration of the second issue listed
on the title page, i.e., the veteran's claim for service connection
for headaches, is deferred pending completion of the development
requested in a remand appearing at the end of the decision.

Among the issues included on appeal when this case was last before
the Board in October 1995 were claims for service connection (in
each instance, based on the submission of new and material
evidence) for arthritis, psoriasis, back disability and hearing
loss. The former two disabilities were granted in a rating decision
entered by the RO in October 1998, while the latter two
disabilities were granted in a rating decision entered in February
1999. Therefore, the current appeal is limited to consideration of
the enumerated issues listed on the title page.

2 -

FINDING OF FACT

The veteran's malaria is presently quiescent; residual abnormality,
to include organomegaly, involving either the liver or spleen is
not shown.

CONCLUSION OF LAW

The criteria for an increased rating for malaria have not been met.
38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.7, 4.10, 4.31 and
Part 4, Diagnostic Code 6304 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an increased rating
for malaria is well grounded within the meaning of 38 U.S.C.A.
5107(a). That is, the Board finds that this claim is plausible. The
Board is also satisfied that all relevant facts have been properly
developed, and that no further assistance to the veteran is
required to comply with 38 U.S.C.A. 5107(a).

Disability ratings are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities (Rating Schedule),
found in 38 C.F.R. Part 4 (1998). The Board attempts to determine
the extent to which the veteran's service- connected disability
adversely affects his ability to function under the ordinary
conditions of daily life, and the assigned rating is based, as far
as practicable, upon the average impairment of earning capacity in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1, 4.10 (1998).

Service connection is in effect for malaria, for which the RO has
assigned a noncompensable rating under the provisions of Diagnostic
Code 6304 of the Rating Schedule.

3 - 

In accordance with 38 C.F.R. 4.1 and 4.2 (1998), and Schafrath v.
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all
evidence of record pertaining to the history of the veteran's
service-connected malaria. The Board has found nothing in the
historical record which would lead it to conclude that the current
evidence of record is not adequate for rating purposes. Moreover,
the Board is of the opinion that this case presents no evidentiary
considerations which would warrant an exposition of the remote
clinical histories and findings pertaining to such disability.

Pursuant to Diagnostic Code 6304, a compensable rating for malaria
requires the presence of an "active disease" process. Such process,
as well as subsequent "relapses", is confirmed by the
identification of "parasites" in blood smears. See Note to
Diagnostic Code 6304. Following the initial assignment of a 100
percent rating for 'active' malaria, such disability is thereafter
rated, at the appropriate level of disability, based on residuals
such as liver and spleen damage. However, pursuant to 38 C.F.R.
4.31, where the minimum schedular evaluation requires residuals and
the schedule does not provide for a noncompensable rating, a
noncompensable rating will be assigned where the required residuals
are not shown.

The veteran contends, in substance, that his service-connected
malaria is more severely disabling than currently evaluated. In
this regard, when he was examined by VA in March 1998, the veteran
indicated that, after he took "Primaquine" for two weeks in 1985,
he had had no malarial "relapse[s]" since. Findings on physical
examination included an abdomen which was soft and free of
"organomegaly" or tenderness. The pertinent examination diagnosis
implicated a history of malaria, and an examination addendum
reflected that "[n]o malarial parasites" had been found.

In considering the veteran's claim for an increased rating for
malaria, the Board would observe that inasmuch as pertinent
laboratory study conducted in conjunction with his examination by
VA in March 1998 ruled out the presence of any malarial parasites,
his malaria is currently shown to be quiescent (as opposed to
'active'). In addition, there was no evidence of any residual
disablement involving either the

4 -

liver or spleen (i.e., no evidence of 'organomegaly' in the
abdominal cavity). Given the foregoing, then, and in the absence of
evidence documenting either 'active' malaria or any malaria-related
residual impairment, the Board is of the view, in accordance with
the above-cited provisions of 38 C.F.R. 4.31, that the present
noncompensable rating assigned in consideration of the veteran's
malaria is wholly appropriate. An increased rating for such
disability is, therefore, denied.

In reaching the foregoing determination, the Board has considered
the provisions of 38 C.F.R. 4.10, as pertinent to malaria-
occasioned impairment in the veteran's ability to function under
the ordinary conditions of daily life. In this regard, however, the
Board finds it to be significant that the veteran's malaria has
not, by his own admission, been bothersome for more than a decade.
Further, the Board cannot overlook that, as a result of taking the
'Primaquine' in 1985, the veteran, in the course of his March 1998
VA examination, indicated that what had been his apparently most
troubling problem, "night sweats", ceased altogether ("have
completely resolved"). The foregoing considerations, in the Board's
view, militate persuasively against any notion of entitlement to a
higher disability rating predicated on the provisions of 38 C.F.R.
4.10. The Board has also given consideration to the provisions of
38 C.F.R. 4.7, which provide that, where there is a question as to
which of two evaluations should be assigned, the higher rating will
be assigned if the disability picture more nearly approximates the
criteria required for that rating. However, the record does not
show that the actual manifestations of the veteran's service-
connected malaria more closely approximate those required for a
compensable rating than they do the disability rating currently
assigned. Accordingly, the Board is unable to identify a reasonable
basis for a grant of this aspect of the benefit sought on appeal.
38 U.S.C.A. 1155, 5107; 38 C.F.R. 4.7, 4.10, 4.31 and Part 4,
Diagnostic Code 6304.

ORDER

An increased rating for malaria is denied.

- 5 -

REMAND

Of bearing on the veteran's claim for service connection for
headaches, and as was noted by the Board in its above-cited October
1995 remand, the veteran, based on several submissions including
one dated in August 1993, avers that there are service medical
records pertaining to him, which have not yet been procured by the
RO, that are contained in a file claimed "to have been
reconstructed by the National Personnel Records Center". In this
regard, the Board observes that, pursuant to the related directive
in the October 1995 remand, the RO thereafter initiated pertinent
inquiry to the National Personnel Records Center (NPRC). However,
in February 1996, the NPRC indicated that it was unable to
accomplish the requested records search inasmuch as the veteran's
"file" had been provided to "a correction board for review [and
that such file would not be] returned to [the] NPRC for several
months". Since the record does not reflect that the RO has
initiated any subsequent inquiry to the NPRC relative to the
veteran's service medical records, the Board is of the opinion that
the accomplishment of the same must precede any related appellate
determination made by the Board. Further development to facilitate
the performance of the same is, therefore, specified below.

Accordingly, the case is REMANDED for the following:

1. The RO should undertake appropriate action to request the NPRC
to conduct a special search, to specifically include locating any
'reconstructed' file, pertaining to any service medical records
relating to the veteran which may be in the custody of such
facility. Thereafter, any evidence forwarded to the RO as a result
of such search should be associated with the veteran's
claimsfolder.

2. Then, after undertaking any development deemed necessary in
addition to that specified above, the RO

- 6 - 

should readjudicate the veteran's claim for service connection for
headaches.

3. If the veteran's claim for service connection for headaches is
not granted to his satisfaction, or if he expresses disagreement
pertaining to any other matter, both he and his representative
should be provided with an appropriate Supplemental Statement of
the Case. The veteran should also be provided appropriate notice of
the requirements to perfect an appeal with respect to any issue(s)
addressed therein which does not appear on the title page of this
decision.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. In taking this
action, the Board implies no conclusion, either legal or factual,
as to the ultimate outcome warranted. No action is required of the
veteran unless he is otherwise notified.

F. JUDGE FLOWERS 
Member, Board of Veterans' Appeals

7 -

